Citation Nr: 1214414	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-40 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to a higher initial rating for right knee ligament strain, status post-arthroscopy, evaluated as noncompensably (0 percent) disabling effective July 25, 2006 and 10 percent disabling effective June 22, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in which the RO, in pertinent part, granted service connection and assigned an initial noncompensable (0 percent) rating for right knee ligament strain, status post arthroscopy, effective July 25, 2006.  The RO also denied service connection for a back condition and residuals of a right forearm burn.  

In an October 2007 rating decision, the RO granted service connection for residuals of a right forearm burn, representing a full grant of the benefit sought with respect to that claim. 

In an April 2011 rating decision, the RO granted an increased 10 percent rating for right knee ligament strain, effective June 22, 2009.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his right knee disability, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Additionally, while the RO has assigned an increased rating of 10 percent for this disability, effective June 22, 2009, as higher ratings are available before and after that date, and the appellant is presumed to be seeking the maximum available benefit, the Board has characterized this issue as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In his November 2007 VA Form 9 (substantive appeal), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO and a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In a January 2009 letter, the RO advised the Veteran that his DRO hearing was scheduled for March 2009.  The record reflects that the Veteran failed to report for his scheduled hearing.  

In a March 2010 letter, the RO advised the Veteran that his Travel Board hearing was scheduled for April 2010.  The Veteran reported that he failed to report for his April 2010 hearing due to a change of address.  He requested that his hearing be rescheduled.  In an April 2011 letter, the RO advised the Veteran that he was scheduled for a videoconference hearing before a Veterans Law Judge in May 2011.  Prior to the date of his scheduled hearing, the Veteran requested rescheduling of his hearing.  In October 2011, the Veterans Law Judge who was scheduled to hold the May 2011 hearing granted the Veteran's motion to reschedule his hearing.  In a November 2011 letter, the RO informed the Veteran that he was scheduled for a videoconference hearing in January 2012.  The Veteran also requested rescheduling of this hearing.  In a February 2012 letter, the RO informed the Veteran that he was scheduled for a videoconference hearing in March 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the record reflects that the Veteran failed to report for the March 2012 hearing, and he has not subsequently requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board notes that, in September 2010, the Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation for Unemployability.  The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

In making the decision to refer the claim for a TDIU to the AOJ for appropriate action, the Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court clarified that a claim for a TDIU exists as part of a claim for an increase, whether in an original claim or as part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In Locklear v. Shinseki, the Court distinguished the instant case from Rice and recognized that VA's Secretary specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  In VAOPGCPREC 6-96, it was also noted that if the veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).

In this case, in his September 2010 VA Form 21-8940, the Veteran asserted that he was unemployable due to back, right knee, and mental disabilities.  The claim for service connection for a mental condition was denied in a May 2011 rating decision, and is not currently before the Board.  Moreover, as will be discussed below, it is unclear whether the Veteran wishes to withdraw his claim regarding higher ratings for his service-connected right knee disability.  Given all of the above, the Board finds that entitlement to a TDIU has been raised by the record and that the appropriate action is to refer, rather than remand, the matter to the AOJ.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action is warranted.  

The record reflects that there are outstanding records pertinent to the appeal.  In this regard, a September 2006 record of VA treatment reflects that the Veteran was treated at the Dallas VA Medical Center (VAMC) in 1999.  While records of treatment from the Shreveport VAMC, dated from September 2006 to March 2011 have been associated with the claims file, no treatment records from the Dallas VAMC are of record.  As any records of VA treatment dated in 1999 are potentially pertinent to the claim for service connection for a back condition and are within the control of VA, they should be obtained and associated with the claims file or Virtual VA e-folder.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should also obtain and associate with the claims file or Virtual VA e-folder any VA treatment records from the Shreveport VAMC dated since March 2011.  

The Board notes that the claims file includes an August 2010 award letter from the Social Security Administration (SSA) reflecting that the Veteran is in receipt of disability benefits.  As indicated in the introduction, in his September 2010 VA Form 21-8940, the Veteran asserted that he was unemployable due to back, right knee, and mental disabilities.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the appeal these records should be requested.

As regards the Veteran's service-connected right knee disability, the Board notes that an April 2011 document in the claims file reflects that an individual from the RO contacted the Veteran and advised him that the RO would be able to grant a 10 percent rating for his right knee disability.  This document reflects that the Veteran indicated that he was happy with his knee condition and did not want to go further with it, although he wanted to keep his back condition on appeal.  

A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative. See 38 C.F.R. § 20.204.  The aforementioned document suggests that the Veteran wishes to withdraw the claim for higher ratings for his service-connected right knee disability; however, the Board notes that the April 2011 report of contact with the Veteran does not indicate that the Veteran was advised that the RO was granting a 10 percent rating effective June 22, 2009 (as opposed to a 10 percent initial rating).  On the same day that the Veteran was contacted by the individual at the RO, the RO issued the April 2011 rating decision granting an increased, 10 percent rating for the service-connected right knee disability, effective June 22, 2009.  The RO also issued a supplemental statement of the case (SSOC) denying a compensable initial rating and granting a 10 percent rating, effective June 22, 2009.  Both the rating decision and the SSOC advised the Veteran that the RO's action constituted a partial grant of benefits sought on the appealed issue and stated that, if he was satisfied with the action, he should sign and return an enclosed form.  The letter notifying the Veteran of the April 2011 rating decision informed the Veteran that the RO's decision constituted a partial grant of the benefits sought on appeal and indicated that the Veteran should have received an SSOC regarding the remaining issues on appeal.  

Importantly, there is no written communication from the Veteran, subsequent to issuance of the April 2011 rating decision and SSOC, indicating a desire to withdraw the claim for higher ratings for his service-connected right knee disability.  While, in his April 2011 VA Form 646, the Veteran's representative indicated that the issue on appeal was entitlement to service connection for a back condition, the issue of entitlement to a higher rating for the service-connected right knee disability was listed on the April 2011 VA Form 8, Certification of Appeal. 

While, as mentioned above, the April 2011 report of contact with the Veteran suggests that he wishes to withdraw the claim for higher ratings for his service-connected right knee disability, in light of the foregoing, including the fact that there is no communication from the Veteran after issuance of the April 2011 rating decision and SSOC indicating that he was satisfied with this claim, the Board finds that on remand, the AMC/RO should clarify whether the Veteran wishes to withdraw from appeal the matter of entitlement to higher ratings for his service-connected right knee disability, prior to and since June 22, 2009.  

In the event that the Veteran does not wish to withdraw his appeal as regards the claim for higher ratings for his service-connected right knee disability, the Board finds that further action on this claim is warranted.  In this regard, a March 2011 VA examination report makes reference to a diagnosis of right knee degenerative joint disease (DJD) with patellofemoral syndrome, rendered by an orthopedic specialist, on January 28, 2010.  While the VA treatment records currently associated with the claims file include a primary care note from the Texarkana Community Based Outpatient Clinic (CBOC) dated January 28, 2010, reflecting that the Veteran complained of pain level 9 in his right knee, this note is signed by a registered nurse, and includes no diagnosis.  Similarly, a March 2010 VA treatment record reflects that the Veteran had been to physical therapy for his knee at the OBVAMC (presumably, the Overton Brooks VAMC in Shreveport).  While treatment records from the Shreveport VAMC, dated from September 2006 to March 2011 have been associated with the claims file, and include a November 2010 physical therapy note, these records do not include records of physical therapy for the right knee dated prior to November 2010.  Unless the claim for higher ratings for the service-connected right knee disability is withdrawn, on remand, the AMC/RO should attempt to associate with the claims file or the Virtual VA e-folder any additional VA treatment records from January 28, 2010 and any records of physical therapy treatment for the right knee dated prior to November 2010.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The March 2010 VA treatment record mentioned above also indicates that the Veteran was in his last week of outpatient physical therapy for his knee at St. Michael Rehabilitation, via fee basis.  No records of treatment from this facility have been associated with the claims file.  Accordingly, unless the claim for higher ratings for the service-connected right knee disability is withdrawn, on remand, the AMC/RO should attempt to associate with the claims file or the Virtual VA e-folder any records of treatment from this facility which are pertinent to the claim for higher ratings for the service-connected right knee disability.  

Finally, the Board has reviewed the Veteran's Virtual VA e-folder, which reflects that, in an October 2011 rating decision, the RO granted an increased, 10 percent rating for residuals of a right forearm burn.  A copy of the October 2011 rating decision contained in the Virtual VA e-folder, as well as all of the evidence considered in that decision, has not been associated with the paper claims file.  While the October 2011 rating decision is available for the Board's review in the Veteran's Virtual VA e-folder, this e-folder does not include all of the evidence considered in the rating decision.  In this regard, the evidence considered in the October 2011 rating decision included September 2011 statements from the Veteran and D.J. and an October 2011 VA examination report.  The September 2011 statements and October 2011 VA examination report are not currently available for the Board's review in either the paper claims file or the Virtual VA e-folder.  While the October 2011 rating decision reflects that these pieces of evidence pertain to the claim for an increased rating for residuals of a right forearm burn, without being able to review these pieces of evidence, the Board is unable to ascertain whether they might also include information pertinent to the claim for service connection for a back condition and/or the claim for higher ratings for the service-connected right knee disability.  Thus, as the case is being remanded, the AMC/RO should obtain and associate with either the paper claims file or the Veteran's Virtual VA e-folder the evidence relied on in the October 2011 rating decision, specifically, September 2011 statements from the Veteran and D.J. and the October 2011 VA examination report.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to clarify whether he wishes to withdraw his appeal in regard to entitlement to a higher initial rating for right knee ligament strain, status post-arthroscopy, evaluated as noncompensably (0 percent) disabling effective July 25, 2006 and 10 percent disabling effective June 22, 2009.  If withdrawal is desired, the Veteran or his representative must submit a clear written statement to this effect.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed back condition and, unless the claim for a higher initial rating is clearly withdrawn, his right knee disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or the Virtual VA e-folder.  A specific request should be made for records of treatment from the Dallas VAMC, dated in 1999, and the Shreveport VAMC (to include the Texarkana CBOC), dated since March 2011.  If and only if the claim for higher ratings for the service-connected right knee disability, prior to and since June 22, 2009, is not withdrawn, a specific request should be made for a January 28, 2010 treatment record from an orthopedic specialist (as referenced during the March 2011 VA examination), and physical therapy treatment records from the Shreveport VAMC, dated prior to November 2010, and St. Michael Rehabilitation (as referenced during VA treatment in March 2010).  

3.  Associate either with the paper claims file or the Virtual VA e-folder all evidence underlying the October 2011 rating decision that is not currently associated with the claims file, to include September 2011 statements from the Veteran and D.J. and the October 2011 VA examination report.  

4.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim(s) on appeal, as well as copies of all medical records underlying those determinations.  

5.  After ensuring that the development is complete, re-adjudicate the claim(s) on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claim(s) to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



